The plaintiff in error, Everett Austin, was convicted under an information which charged the unlawful sale of a half pint of alcohol. It was the judgment and sentence of the court that he be confined in the county jail for ninety days and pay a fine of three hundred dollars. The judgment and sentence was entered April 9, 1912. To reverse the judgment this appeal is prosecuted. From an examination of the record it appears that the complaining witness was the only witness who testified in the case. His testimony, that he purchased one half pint of alcohol from the plaintiff in error on the street, in Miami, Ottawa county, is uncontradicted.
Upon a careful examination of the record our conclusion is that this appeal is without merit. It appears that the plaintiff in error had a fair trial. The judgment of the county court of Ottawa county is affirmed. Mandate forthwith.
 *Page 1